DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	Applicant’s arguments filed on 09/17/2021 regarding claims 1-20 have been considered but moot in view of new ground(s) of rejection.
	Claims 1-20 are canceled.
	Claims 21-24 are added.

Response to Amendments
Claim Objections
2.	Claim 24 is objected to because of this informality:
	Line 5 of independent claim 24 recites “a receiver that receives at least one a CSI Resource (CRI) …”. Examiner suggests amending as “a receiver that receives at least one of a CSI Resource (CRI) …” since it appears the limitation(s) is/are recited in alternate form.
	Appropriate correction(s) is therefore required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PG Pub. No. 2018/0316405) in view of Mazzarese (US PG Pub. No. 2015/0063287) and further in view of Xiao (US PG Pub. No. 2020/0244329) and Hwang (US PG Pub. No. 2019/0081672).
	As per claim 21:
Li teaches a user equipment (UE) (see Figure 8, paragraph [0133], UE 80) comprising:
a receiver that receives multiple first Channel State Information Reference Signals (CSI-RSs) (see paragraph [0133], the UE comprise of second reception module 81 for receiving reference signals corresponding to a plurality of reference resources from a base station via a plurality of antenna ports) transmitted by using multiple antenna ports (APs) on a first CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], discloses the base station comprise of group P1 of antenna ports for transmitting CSI-RS1 corresponding to a first CSI-RS resource to the UE and also CSI-RS1 corresponding to a second CSI-RS resource) and multiple second CSI-RSs transmitted by using multiple APs on a second CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], likewise the base station comprise of group P2 of antenna ports for transmitting CSIRS2 corresponding to the first CSI-RS resource and a CSI-RS2 corresponding to the second CSI-RS resource and so on);
a processor (see Figure 9, paragraph [0140], processor 91) that calculates a first Reference Signal Received Power (RSRP) value on the first CSI-RS resource and a second RSRP value on the second CSI-RS resource (see paragraphs [0092], [0120], discloses, the UE may calculate average values of the RSRP of the reference signals corresponding to each Note: Paragraph [0054], the reference signals are CSI-RSs and the reference resource is CSI-RS resource);
and a transmitter (see Figure 8, second transmission module 83) ….
Li does not clearly teach transmitter … that transmits at least one of the first RSRP value, the second RSRP value, a first CSI resource indicator (CRI) indicating the first CSI-RS resource, and a second CRI indicating the second CSI-RS resource.
Mazzarese teaches transmitter (see Figure 9, terminal comprise of sender 23)… that transmits at least one of the first RSRP value, the second RSRP value (see paragraph [0082], discloses the terminal after measuring the RSRP of each third CSI-RS resource according to the third resource configuration, may further obtain the sum or an average value of RSRP of all the third CSI-RS resources and report the sum or average values of all the third CSI-RS resources to the base station), a first CSI resource indicator (CRI) indicating the first CSI-RS resource (Note: The limitation is recited in alternate form and thus not addressed by the prior art), and a second CRI indicating the second CSI-RS resource (Note: The limitation is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of RSRP if all the antenna ports to the base station (as disclosed in Mazzarese) into Li as a way of enabling the base station to determine the total received signal power or average received signal power of the terminal (please see paragraph [0077] of Mazzarese). Therefore, implementing such method reduces overhead of reporting RSRP (please see paragraph [0005] of Mazzarese).
wherein the processor determines a CSI-RS resource from the first CSI-RS resource and the second CSI-RS resource, based on the first RSRP value and the second RSRP value,
wherein the transmitter transmits at least one of a CRI indicating the determined CSI-RS resource and a RSRP value of the determined CSI-RS resource.
Xiao teaches wherein the processor (see Figure 5, first determination module 501) determines a CSI-RS resource from the first CSI-RS resource and the second CSI-RS resource, based on the first RSRP value and the second RSRP value (see paragraph [0066], discloses the receiver measures channel quality, such as RSRP on the N1 CSI-RS resources and selects a CSI-RS resource index (i.e. CRI) with a large RSRP),
wherein the transmitter (see Figure 5, feedback module 503) transmits at least one of a CRI indicating the determined CSI-RS resource (see paragraph [0066], discloses selecting a CSI-RS resource index (i.e. CRI) with a large RSRP for feedback) and a RSRP value of the determined CSI-RS resource (Note: The limitation is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of both CRI and RSRP to the transmitter (as disclosed in Xiao) into Li and Mazzarese as a way or enabling the transmitter to the analog beam for data transmission (please see paragraph [0066] of Xiao). Therefore, implementing such measurement method improves accuracy of channel state information transmission and system performance (please see paragraph [0007] of Xiao).
and wherein the processor determines a receiving beam for reception of the first CSI-RS based on information from a base station.
Hwang teaches and wherein the processor (see Figure 6, paragraph [0072], receiver comprise of processing circuitry 211 configured to process received signal configurations and measure corresponding channel conditions) determines a receiving beam for reception of the first CSI-RS based on information from a base station (see paragraph [0056], discloses the in response to receiving DCI from transmitter, the receiver determines which beams to use at each CSI-RS symbol).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of DCI message comprising said TX beam index (as disclosed in Hwang) into Li, Mazzarese and Xiao as way of enabling the receiver to create a single-lobe receive beam pattern at CSI-RS symbol #2 and a dual-lobe RX at CSI-RS symbols #1 and #0 (please see paragraph [056] of Hwang). Therefore, by creating these lobes, the receiver will be able to maximize the received signal quality (please see paragraph [0017] of Hwang).
As per claim 22:
Li in view of Mazzarese and further in view of Xiao and Hwang teaches the UE according to claim 21, wherein the first RSRP value is an average of RSRP values calculated for each of the multiple first CSI-RSs, and the second RSRP value is an average of RSRP values calculated for each of the multiple second CSI-RSs (Li, see paragraph [0120], discloses obtaining RSRP value of each CSI-RS transmitted on each group of antenna .

5.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Xiao and further in view of Hwang.
As per claim 23:
Li teaches a radio communication method (see paragraph [0010], teaches a method of feeding back channel state information (CSI)) comprising:
transmitting, from a base station (BS), multiple first Channel State Information Reference Signals (CSI-RSs) (see paragraph [0133], the UE comprise of second reception module 81 for receiving reference signals corresponding to a plurality of reference resources from a base station via a plurality of antenna ports) by using multiple antenna ports (APs) on a first CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], discloses the base station comprise of group P1 of antenna ports for transmitting CSI-RS1 corresponding to a first CSI-RS resource to the UE and also CSI-RS1 corresponding to a second CSI-RS resource) and multiple second CSI-RSs by using multiple APs on a second CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], likewise the base station comprise of group P2 of antenna ports for transmitting CSIRS2 corresponding to the first CSI-RS resource and a CSI-RS2 corresponding to the second CSI-RS resource and so on);
receiving, with a user equipment (UE), the multiple first CSI-RSs and the multiple second CSI-RSs (see Figure 3, paragraphs [0080], [0084], [0120], discloses the base station comprise of group P1 of antenna ports for transmitting CSI-RS1 corresponding to a first CSI-RS ;
calculating, with the UE, a first Reference Signal Received Power (RSRP) value on the first CSI-RS resource and a second RSRP value on the second CSI-RS resource (see paragraphs [0092], [0120], discloses, the UE may calculate average values of the RSRP of the reference signals corresponding to each reference resource on all groups of antenna ports respectively. Note: Paragraph [0054], the reference signals are CSI-RSs and the reference resource is CSI-RS resource);
determining, with the UE, a CSI-RS resource from the first CSI-RS resource and the second CSI-RS resource, based on the first RSRP value and the second RSRP value;
and reporting, with the UE, at least one of a CSI resource indicator (CRI) indicating the determined CSI-RS resource and a RSRP value of the determined CSI-RS resource.
Xiao teaches determining, with the UE, a CSI-RS resource from the first CSI-RS resource and the second CSI-RS resource, based on the first RSRP value and the second RSRP value (see paragraph [0066], discloses the receiver measures channel quality, such as RSRP on the N1 CSI-RS resources and selects a CSI-RS resource index (i.e. CRI) with a large RSRP);
and reporting, with the UE, at least one of a CSI resource indicator (CRI) indicating the determined CSI-RS resource (see paragraph [0066], discloses selecting a CSI-RS resource index (i.e. CRI) with a large RSRP for feedback) and a RSRP value of the determined CSI-RS resource (Note: The limitation is recited in alternate form and thus not addressed by the prior art).
before the effective filing date of the application to incorporate the transmission of both CRI and RSRP to the transmitter (as disclosed in Xiao) into Li as a way or enabling the transmitter to the analog beam for data transmission (please see paragraph [0066] of Xiao). Therefore, implementing such measurement method improves accuracy of channel state information transmission and system performance (please see paragraph [0007] of Xiao).
The combination of Li and Xiao fail to clearly teach wherein the UE determines a receiving beam for reception of the first CSI-RS based on information from the BS.
Hwang teaches wherein the UE determines a receiving beam for reception of the first CSI-RS based on information from the BS (see paragraph [0056], discloses the in response to receiving DCI from transmitter, the receiver determines which beams to use at each CSI-RS symbol).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of DCI message comprising said TX beam index (as disclosed in Hwang) into Li and Xiao as way of enabling the receiver to create a single-lobe receive beam pattern at CSI-RS symbol #2 and a dual-lobe RX at CSI-RS symbols #1 and #0 (please see paragraph [056] of Hwang). Therefore, by creating these lobes, the receiver will be able to maximize the received signal quality (please see paragraph [0017] of Hwang).
As per claim 24:
Li teaches a base station (BS) (see Figure 4, paragraph [0086], base station 40) comprising:
a transmitter (see Figure 4, paragraph [0090], first transmission module 43 for transmitting information such as precoded reference signal(s)) that transmits multiple first Channel State Information Reference Signals (CSI- RSs) (see paragraph [0133], the UE comprise of second reception module 81 for receiving reference signals corresponding to a plurality of reference resources from a base station via a plurality of antenna ports) by using multiple antenna ports (APs) on a first CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], discloses the base station comprise of group P1 of antenna ports for transmitting CSI-RS1 corresponding to a first CSI-RS resource to the UE and also CSI-RS1 corresponding to a second CSI-RS resource) and multiple second CSI-RSs by using multiple APs on a second CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], likewise the base station comprise of group P2 of antenna ports for transmitting CSIRS2 corresponding to the first CSI-RS resource and a CSI-RS2 corresponding to the second CSI-RS resource and so on);
and a receiver (see Figure 4, first reception module 44, paragraph [0086] configured to receive CSI feedback from UE) ….
Li does not teach … that receives at least one a CSI Resource Indicator (CRI) indicating a CSI-RS resource determined based on a first Reference Signal Received Power (RSRP) value calculated on the first CSI-RS resource, a second RSRP value calculated on the second CSI-RS resource, and a RSRP value of the determined CSI-RS resource.
Xiao teaches … that receives at least one a CSI Resource Indicator (CRI) indicating a CSI-RS resource determined based on a first Reference Signal Received Power (RSRP) value calculated on the first CSI-RS resource, a second RSRP value calculated on the second CSI-RS resource (see paragraph [0066], discloses the receiver measures channel quality, such as RSRP on the N1 CSI-RS resources and selects a CSI-RS resource index (i.e. , and a RSRP value of the determined CSI-RS resource (Note: The limitation is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of both CRI and RSRP to the transmitter (as disclosed in Xiao) into Li as a way or enabling the transmitter to the analog beam for data transmission (please see paragraph [0066] of Xiao). Therefore, implementing such measurement method improves accuracy of channel state information transmission and system performance (please see paragraph [0007] of Xiao).
The combination of Li and Xiao fail to teach wherein the transmitter transmits information for the UE to determine a receiving beam for reception of the first CSI-RS.
Hwang teaches wherein the transmitter transmits information for the UE to determine a receiving beam for reception of the first CSI-RS (see paragraph [0056], discloses the in response to receiving DCI from transmitter, the receiver determines which beams to use at each CSI-RS symbol).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of DCI message comprising said TX beam index (as disclosed in Hwang) into Li and Xiao as way of enabling the receiver to create a single-lobe receive beam pattern at CSI-RS symbol #2 and a dual-lobe RX at CSI-RS symbols #1 and #0 (please see paragraph [056] of Hwang). Therefore, by creating these lobes, the receiver will be able to maximize the received signal quality (please see paragraph [0017] of Hwang).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474